Citation Nr: 0838055	
Decision Date: 11/04/08    Archive Date: 11/10/08	

DOCKET NO.  03-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the August 24, 2004 decision to sever service 
connection for post-traumatic stress disorder was proper.

2.  Whether the August 24, 2004 decision to sever service 
connection for tinnitus was proper.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

This case was previously before the Board in January 2005, 
May 2005, and August 2007, on which occasions it was remanded 
for additional development.  The case is now ready for 
appellate review.


FINDING OF FACT

The respective grants of service connection for post-
traumatic stress disorder and tinnitus were undebatably 
erroneous, in that they were based on an incorrect fact, 
specifically, that both of those disabilities were the result 
of an inservice motor vehicle accident which occurred "in 
the line of duty."


CONCLUSION OF LAW

The respective grants of service connection for post-
traumatic stress disorder and tinnitus were clearly and 
unmistakably erroneous, and severance thereof was proper.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5112(b)(6) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.105, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of an RO hearing in 
June 2004, and at a Travel Board Hearing before the 
undersigned Veterans Law Judge in August 2006, as well as 
service administrative and treatment records, and various 
other procedural documents.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the veteran's claims, and what the evidence in the claims 
file shows, or fails to show, with respect to those claims.  
See Gonzales v. West, 18 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159, 3.326(a) 
(2008).  However, inasmuch as the propriety of a severance of 
service connection involves a determination as to clear and 
unmistakable error, the VCAA is not for application.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001); see also Parker 
v. Principi, 15 Vet. App. 407 (2002).

Pursuant to applicable law and regulation, service connection 
may be established for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).  

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105(d) 
(2008).

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 
7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  "To prove the existence of clear and unmistakable 
error as set forth in 38 C.F.R. § 3.105(a), the claimant must 
show that an outcome determinative error occurred, that is, 
an error that would manifestly change the outcome of a prior 
decision.  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 
2000); see also Busto v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  

The evidentiary standard for clear and unmistakable error has 
been analyzed in a number of the Court's opinions.  The Court 
has held that the standard is equally applicable to VA where 
the issue is severance of service connection based on clear 
and unmistakable error.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  For clear and unmistakable error to exist:  
(1) [e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were rated or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied, (2) the error must be 
"undebatable" and of a sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App., 242, 245 (1994) [quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)].  

Unlike Section 3.105(a), however, Section 3.105(d) does not 
limit the reviewable evidence to that which was before the RO 
at the time of the initial service connection award.  See 
Daniels v. Gober, 10 Vet. App. 474, 480 (1997).

In the present case, pertinent evidence of record is to the 
fact that, at 0330 hours on October 3, 1965, while in 
service, the veteran sustained injuries as the result of a 
motor vehicle accident on the Autostrada near Vicenza, Italy.  

In a service medical record of October 11, 1965, it was noted 
that the veteran had been a passenger in a car involved in 
the aforementioned accident, and that whether or not his 
injuries had been sustained "in the line of duty" was at 
that time undetermined, and pending investigation.  However, 
a subsequent service medical record dated on that same date 
showed the veteran's injuries as being the result of 
misconduct, and not incurred in the line of duty, as revealed 
by a line-of-duty investigation.  

In a service medical record of November 3, 1965, it was noted 
that the veteran's injuries were due to his own misconduct, 
and not incurred in the line of duty.

In a Record of Proceedings under Article XV of the Uniform 
Code of Military Justice dated in early November 1965, it was 
noted that, on or about the 2nd of October 1965, the veteran 
did, without proper authority, absent himself from his unit, 
and did remain so absent until approximately 0400 hours on 3 
October 1965.  Significantly, this was considered a violation 
of Article 86 of the Uniform Code of Military Justice.

In a service record of hospitalization covering the period 
from late January to mid February 1966, it was noted that the 
veteran had suffered a nonunion of the left radius and ulna 
on the 3rd of October, 1965, and that this injury had been 
incurred "in the line of duty."  However, in a subsequent 
service medical record of December 1966, it was noted that 
the veteran's injuries had not, in fact, been incurred in the 
line of duty, but that they were not due to his own 
misconduct.

In a VA Memorandum for the File dated in early May 1981, a VA 
Section Chief wrote that, based on his review of the file, 
clinical records showed that the veteran had been involved in 
a motor vehicle accident as a passenger near Vicenza, Italy, 
at approximately 0330 hours on October 3, 1965.  At that 
time, the veteran reportedly sustained a fracture of the left 
radius and ulna, as well as a fracture of the mandible.  
According to the VA Section Chief, DA Form 8-275-3 dated 
October 11, 1965 showed that the veteran's injuries as a 
result of his inservice motor vehicle accident were not 
incurred in the line of duty, and were due to willful 
misconduct.  However, this was subsequently changed to not in 
the line of duty, not willful misconduct, as a result of 
correspondence from the Adjutant General dated in early 
December 1966, a piece of correspondence which was not in the 
veteran's file.

According to the VA Section Chief, in an effort to obtain 
additional evidence, inquiry was made of the National 
Personnel Records Center.  However, that inquiry was 
returned, with the Records Center stating that they did not 
have the dates of the veteran's absence without leave, and 
could not locate the line-of-duty investigation.  Apparently, 
service medical records already on file contained evidence 
that the veteran did have periods of absence without leave, 
but did not indicate the dates.

Subsequently, an attempt was made to obtain the line-of-duty 
investigation, and the dates of the veteran's absences 
without leave, as well as the letter from the Adjutant 
General dated in December 1966.  As a result, on May 8, 1981, 
information was furnished to the effect that the veteran had 
had three periods of absence without leave, specifically, on 
April 25, 1965, for a period under 24 hours, from October 2 
to October 3, 1965, the date of his inservice motor vehicle 
accident, and from July 3 to July 4, 1966.  Based on such 
evidence, it was noted that the veteran was absent without 
leave for the period immediately preceding his motor vehicle 
accident, terminating upon his arrival at a U.S. Army 
Hospital, effectively returning him to military control.  

In a Subsequent VA Memorandum for the File dated in May 1981, 
it was noted that service medical records did not show that 
the veteran was absent without leave on the date of his 
inservice motor vehicle accident.  Although service medical 
records did show "not in the line of duty," the rating 
board had granted service connection, and, in effect, 
acknowledged that the veteran's accident in Italy had 
occurred in the line of duty.  Stated in the record was that 
a VA Form 4176 had never been sent to the veteran, and that 
there was no evidence that the previous grants of service 
connection had been based on fraud.  Accordingly, those 
grants of service connection were protected under 38 C.F.R. 
§ 3.957.  Under the circumstances, no further action or 
development was felt to be necessary.

In a rating decision of June 1999, the RO granted service 
connection for tinnitus, essentially on the basis that, as 
per the opinion of a VA physician, the veteran's tinnitus was 
the result of head trauma incurred at the time of his 
inservice motor vehicle accident.

In  subsequent rating decision of August 2000, the RO granted 
service connection for post-traumatic stress disorder, 
essentially on the basis that the veteran's post-traumatic 
stress disorder was, in fact, the result of that same 
inservice motor vehicle accident.

In an Administrative Review Based on an Inspector General 
Inquiry dated in early March 2003, it was noted that service 
medical records showed that, on October, 3, 1965, while 
absent without leave, the veteran was injured in a motor 
vehicle accident.  Reportedly, those same medical records 
showed that the United States Army had determined that the 
injuries the veteran suffered during the course of the 
aforementioned motor vehicle accident were not incurred in 
the line of duty.

While based on the submission of appropriate claims forms, 
service connection had apparently been granted for the 
residuals of injuries sustained at the time of the veteran's 
inservice motor vehicle accident, no action had been taken to 
develop or prepare an Administrative Decision to determine 
whether the veteran was entitled to VA benefits based on a 
finding by the Army that his injuries were not in the line of 
duty.  Significantly, pertinent provisions of 38 C.F.R. 
§ 3.1(m) advised that the requirements for line of duty are 
not met if at the time of the injuries in question, the 
veteran was absent without official leave.  Based on this 
regulation, the establishment of service connection for the 
residuals of the veteran's inservice motor vehicle accident 
was apparently premature.  However, the awards of service 
connection for the majority of the veteran's disabilities, 
and their respective evaluations, were now protected under 
the provisions of 38 C.F.R. §§ 3.951 and 3.957.

The exception to the veteran's protected status was noted to 
be his recent awards of service connection for post-traumatic 
stress disorder and tinnitus, both of which occurred in 1998.  
Reportedly, the basis for establishing service connection was 
that both of those disabilities were the result of the 
veteran's in-service motor vehicle accident.  However, since 
service connection for neither of those disabilities was 
protected, action was required to accomplish the necessary 
development and prepare an Administrative Decision on the 
issue of line of duty.

That Administrative Decision was accomplished in mid March 
2003.  The issue taken up was that of line of duty, and the 
conclusion reached was that the veteran's injuries sustained 
on October 3, 1965 at 0330 hours were not to be used in 
establishing entitlement to compensation benefits.  The basis 
for this determination was that the records showed that the 
veteran had been absent without leave from an undisclosed 
time on October 2, 1965 to 0400 hours (approximately 30 
minutes following his motor vehicle accident) on October 3, 
1965.  The Army ultimately determined that the veteran's 
accident was not in the line of duty, but not due to his own 
misconduct.  This was the case given that the veteran was a 
passenger in the car involved, and not the driver.

Pertinent regulations considered included 38 C.F.R. § 3.1(m), 
which stipulated that "in line of duty" meant an injury or 
disease incurred or aggravated during a period of active 
military, naval, or air service, unless such injury or 
disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his or her abuse of alcohol or drugs.  A service 
department finding that injury, disease, or death occurred in 
line of duty is binding on the Department of Veterans Affairs 
unless it is patently inconsistent with the requirements of 
laws administered by the Department of Veterans Affairs.  
Significantly, requirements as to line of duty are not met 
if, at the time the injury was suffered or disease 
contracted, the veteran was avoiding duty by desertion, or 
was absent without leave which materially interfered with the 
performance of (his) military duty.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.1(m) (2008).

The Board notes that, in a rating decision of August 2003, 
the RO severed service connection for both post-traumatic 
stress disorder and tinnitus.  However, in a subsequent 
rating decision of April 2004, the RO reinstated the awards 
of service connection for post-traumatic stress disorder and 
tinnitus based on the presence of clear and unmistakable 
error in the prior severance.  

In a subsequent rating decision of mid April 2004, the RO 
once again proposed to sever service connection for post-
traumatic stress disorder and tinnitus.  Accompanying that 
rating decision was correspondence informing the veteran that 
an Administrative Review conducted based on an inquiry from 
the Inspector General had shown that the basis for the awards 
of service connection for post-traumatic stress disorder and 
tinnitus was that those disabilities were the result of a 
motor vehicle accident on October 3, 1965, while the veteran 
was absent without leave.  Further noted was that an 
Administrative Decision of March 2003 had determined that the 
veteran's injuries sustained during the course of his 
inservice motor vehicle accident on October 3, 1965 could not 
be used to establish entitlement to compensation benefits.  
The veteran was informed that his payment would continue at 
the present rate for 60 days following the date of the 
notice, and that he could, should he wish, submit evidence to 
show that the proposed action (which is to say, the 
severance) should not be taken.  The veteran was further 
informed that he could submit evidence in person, or through 
the mail, or in the alternative, through his accredited 
representative.

During the course of an RO hearing in June 2004, the veteran 
offered testimony as to why previous awards of service 
connection for post-traumatic stress disorder and tinnitus 
should not be severed.

In a rating decision of August 24, 2004, the RO severed 
service connection for post-traumatic stress disorder and 
tinnitus, essentially on the basis that both of those 
disabilities were the result of the veteran's in-service 
motor vehicle accident on October 3, 1965, an accident which 
occurred while he was absent without leave, and which the 
Army had determined was not in the line of duty.  Noted 
during the course of the rating decision was that, while the 
veteran had argued that his service medical records reflected 
that his injuries were, in fact, incurred in the line of 
duty, and that a previous line-of-duty determination was 
erroneous, service medical records clearly established that 
the Army had determined that the veteran's injuries were 
suffered in an accident which was not in the line of duty.  
Significantly, there was no evidence establishing that the 
Army's determination was in error, or that the veteran's 
motor vehicle accident had occurred while he was in the line 
of duty.  

During the course of a Travel Board hearing before the 
undersigned Veterans Law Judge in August 2006, the veteran 
offered additional arguments as to why service connection for 
post-traumatic stress disorder and tinnitus should not have 
been severed.  The crux of those arguments was essentially 
that the veteran's in-service motor vehicle accident which 
had resulted in the development of tinnitus and a post-
traumatic stress disorder did, in fact, occur while he was 
"in the line of duty."

In correspondence of early November 2007, the veteran was 
furnished additional information regarding the severance of 
service connection for post-traumatic stress disorder and 
tinnitus.  Included in that information were references to 
38 C.F.R. § 3.105(d) concerning revisions of decisions, and, 
specifically, severance of service connection.  

In a Supplemental Statement of the Case dated in April 2008, 
the RO adjudicated the issue of whether the August 24, 2004 
decision to sever service connection for post-traumatic 
stress disorder and tinnitus was proper.  

As is clear from the above, all of the proper administrative 
actions were undertaken by the RO in conjunction with the 
severance of service connection for post-traumatic stress 
disorder and tinnitus.  More specifically, the veteran was 
furnished a rating which set forth all material facts and 
reasons, and was notified at his latest address of record of 
the contemplated action.  The veteran was additionally 
furnished detailed reasons therefore, and given 60 days 
within which to present additional evidence showing that 
service connection should be maintained.  Significantly, the 
veteran offered testimony regarding his alleged entitlement 
to the benefits severed at the time of two separate hearings, 
in June 2004 and August 2006.  

Regarding the substantive aspects of the veteran's case, it 
is clear that, at the time of the original grants of service 
connection for tinnitus and post-traumatic stress disorder in 
June 1999 and August 2000 respectively, the veteran was not 
entitled to such benefits.  While conclusive evidence that 
the veteran's in-service motor vehicle accident had, in fact, 
occurred while the veteran was not "in the line of duty" 
did not become available until March of 2003, Section 
3.105(d) does not limit the reviewable evidence in a case 
such as the veteran's to that which was before the RO at the 
time of the initial service connection awards.  See Daniels 
v. Gober, 10 Vet. App. 474, 480 (1997).  Moreover, as early 
as May 1981, some suspicion had arisen as to whether the 
veteran was, in fact, entitled to the benefits previously 
awarded, given that both service administrative and medical 
records appeared to indicate that the veteran might have been 
absent without leave at the time of his inservice motor 
vehicle accident.  In any case, it is clear that, based on a 
review of the entire evidence of record, the "correct 
facts" were not before the adjudicator, which is to say, the 
RO, at the time of the respective grants of service 
connection for tinnitus and post-traumatic stress disorder in 
June 1999 and August 2000.  This led to an "undebatable" 
error, which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  Accordingly, 
the original grants of service connection for post-traumatic 
stress disorder and tinnitus were clearly and unmistakably 
erroneous.  Under the circumstances, the severance of service 
connection for those disabilities was proper.  





ORDER

The severance of service connection for post-traumatic stress 
disorder was proper, and the appeal is denied.  

The severance of service connection for tinnitus was proper, 
and the appeal is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


